11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

West Texas Landscape, Inc.                   * From the 32nd District Court
d/b/a Taylor Landscape Co.,                    of Nolan County,
                                               Trial Court No. 19,720

Vs. No. 11-19-00371-CV                       * September 16, 2021

Mark Meneses,                                * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against West Texas Landscape, Inc. d/b/a/ Taylor
Landscape Co.